Title: To James Madison from George W. Erving, 18 September 1807
From: Erving, George W.
To: Madison, James



Sir,
Madrid September 18th. 1807.

I have had the honor to receive your letter of July 22nd. directing my attention to the claim of Mr. John R. Livingston, upon the seizure of his ship "Grampus" by the Spanish Governor at Conception Bay;
This case is at present laying by appeal before the Council of Indies; I shall not fail in any thing which may be in my power to assist its progress & to produce a favorable result.  But I am sorry to say that the evidence transmitted by Mr. Livingston, is not found on examination to be so satisfactory upon the most important point of the case, as he seems to have anticipated.  This is particularly explained to him in my letter of July 19th., of which I take the liberty herewith to transmit you a Copy.
Upon a representation from Mr. Livingston’s Agent, Mr. Havel, now here, stating that the Crew of the Grampus were yet held in confinement at Conception, on the 4th. Inst. I addressed a note to Mr. Cevallos on that subject a copy of which & of his answer of the 15th. are also herewith inclosed.  I have the honor to be, Sir, With the most perfect Respect & Consideration, Your very obt. Servt.

George W Erving

